EXHIBIT 1 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 1 to Schedule 13D filed herewith relating to the ordinary shares, par value NIS 0.20 per share, of Check-Cap Ltd., is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: December 28, 2016 Pontifax Management 2 G.P. (2007) Ltd. By: /s/Tomer Kariv Name: Tomer Kariv Title: Director Pontifax Management II L.P. By: /s/Tomer Kariv Name: Tomer Kariv Title: Managing Partner Pontifax (Cayman) II, L.P. By: /s/Tomer Kariv Name: Tomer Kariv Title: Managing Partner Pontifax (Israel) II, L.P. By: /s/Tomer Kariv Name: Tomer Kariv Title: Managing Partner Pontifax (Israel) II—Individual Investors, L.P. By: /s/Tomer Kariv Name: Tomer Kariv Title: Managing Partner /s/ Ran Nussbaum RAN NUSSBAUM /s/Tomer Kariv TOMER KARIV
